United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2364
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    John Minteer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                             Submitted: April 19, 2019
                               Filed: May 13, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      John Minteer pled guilty to one count of conspiracy to distribute 500 grams or
more of a mixture or substance containing a detectable amount of methamphetamine,
which contained 50 grams or more of pure (actual) methamphetamine, in violation
of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. The district court1 sentenced him
to 234 months’ imprisonment. On appeal, Minteer argues the district court abused
its discretion by accepting the sentencing guidelines 10:1 ratio between pure
methamphetamine and methamphetamine mixtures, despite other judges in the district
rejecting that approach based on personal policy disagreements. We affirm.

       Prior to sentencing, Minteer filed written objections to the Presentence
Investigation Report and moved for a downward variance under the advisory
sentencing guidelines based on his extraordinary addiction to controlled substances,
the overstated guidelines for actual (pure) methamphetamine, and the factors set forth
in 18 U.S.C. § 3553(a). At Minteer’s sentencing hearing, the district court calculated
an advisory guideline range of 234 to 292 months’ imprisonment, based, in part, on
a stipulated offense level of 38 for the drug quantity involved in the offense. The
court declined to adopt other district court judges’ personal policy disagreements with
the United States Sentencing Commission with regard to the manner in which pure
controlled substances or highly pure controlled substances are calculated in the
guidelines.

        Minteer argues the court’s refusal to adopt other district court judges’ views
on calculating pure or highly pure controlled substances was an abuse of discretion.
His argument is foreclosed by precedent. United States v. Sharkey, 895 F.3d 1077,
1082 (8th Cir. 2018). Further, the sentence imposed is not unreasonable. The court
followed the United States Supreme Court’s instruction to calculate the advisory
guidelines range and to use that range as a starting point, but to impose a sentence
that is sufficient but not greater than necessary after considering all of the factors set
forth in 18 U.S.C. § 3553(a). Here, the court noted its authority to vary from the
advisory guidelines range, and it adequately explained the reasons for imposing the


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                           -2-
sentence it did. The district court did not procedurally err, and Minteer has failed to
rebut the presumption of reasonableness attached to his within-guidelines sentence.

      We affirm the judgment of the district court.
                      ______________________________




                                          -3-